DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 21-22 and 24-26 have been allowed.
Claims 11-20 and 23 have been cancelled.  Claim 23 depends upon cancelled claim 11, hence claim 23 has been cancelled.
All other claims have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is Goldberg et al. USPAP 2018/0267536.  Goldberg discloses directing movements of an autonomous vehicle. A vehicle operator exiting a vehicle is detected. A plurality of metadata is received wherein the plurality of metadata includes at least location data of a user and a timestamp. A pickup time and pickup location is identified based on received metadata. A route to the pickup location is generated based on at least a default location of the autonomous vehicle.
The  autonomous vehicle is directed to travel to the identified location such that the autonomous vehicle is arriving at the identified pickup time. Updates to the pickup location and pickup time are determined by dynamically monitoring received metadata. A modified route is generated, in response determining updates in one or more of the pickup location and pickup time and the autonomous vehicle is redirected to the updated pickup location.
Figure 4 of Goldberg discloses:

    PNG
    media_image1.png
    975
    644
    media_image1.png
    Greyscale

Figure 3 of Goldberg discloses:

    PNG
    media_image2.png
    928
    605
    media_image2.png
    Greyscale

Figure 2 of Goldberg discloses:

    PNG
    media_image3.png
    970
    640
    media_image3.png
    Greyscale

Figure 1 of Goldberg discloses:

    PNG
    media_image4.png
    854
    583
    media_image4.png
    Greyscale

In regard to claims 1 and 24, Goldberg taken either individually or in combination with other prior art of record fails to teach or render obvious a computing system comprising: 
responsive to determining that the user of the client computing device will fail to
satisfy the route plan, transmitting an update to the pickup instruction, the update
configured to cause the AV or a second AV to navigate to a second pickup location not included in the route plan.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Siegel et al. (U.S. patent 10,248,120) discloses navigable path networks herein
are defined based on attributes of tasks to be performed by autonomous vehicles
traveling thereon, based on attributes of such vehicles, or attributes of the environments
in which such networks are provided. The networks include traditional and non-
traditional transportation features, and are defined based on prior travel within the
environments, including information gathered by such vehicles during such prior travel.
The autonomous vehicles are robotic, self-powered units having storage compartments
for carrying objects between points of the networks. An optimal route within a navigable
path network is selected based on attributes of an autonomous vehicle, a task to be
performed by the autonomous vehicle, or the various paths within the network. A
navigable path network is updated based on information subsequently learned
regarding the environment, including information captured by autonomous vehicles
traveling on paths of the network.
Konrardy et al. (U.S. patent 10,156,848) discloses methods and systems for
autonomous and semi-autonomous vehicle routing. Roadway suitability for
autonomous operation is scored to facilitate use in route determination. Maps of
roadways suitable for various levels of autonomous operation may be generated. Such
map data may be used by autonomous vehicles or other computer devices in
determining routes based upon criteria for vehicle trips. Such routes may be
automatically updated based upon changes in road conditions, vehicle conditions,
operator conditions, or environmental conditions. Emergency routing using such map
data is described, such as automatic routing and travel when a passenger is
experiencing a medical emergency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667